Citation Nr: 1735866	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  10-15 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for left ankle disability.

2.  Entitlement to an increased evaluation in excess of 10 percent prior to February 1, 2017, and 20 percent thereafter for a right ankle disability.  

4.  Entitlement to service-connection for right ankle sural neuropathy, secondary to right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1982 to July 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In October 2012 the Veteran testified during a hearing at the RO before a Veterans Law Judge (VLJ) no longer employed by the Board.  The transcript from that hearing has been associated with the Veteran's file.  The Veteran was advised in a May 2017 letter that the law requires that the VLJ who conducts a Board hearing on appeal must participate in any decision on that appeal.  In addition, the Veteran was asked whether a Board hearing with another VLJ who could participate in deciding the appeal was desired.  In May 2017 the Veteran indicated that he did not desire another Board hearing and wanted his case considered with the evidence of record.  

The Board notes that the Veteran is currently service-connected for a right ankle disability under Diagnostic Code 5271 (rated at 20 percent disabling).  When this case was last before the Board in May 2016, it was remanded to afford the Veteran a neurological examination to assess any neurological disabilities in his right ankle.  The required VA examinations have been performed.  Thus, the Board will consider whether higher ratings are warranted under Diagnostic Code (DC) 5271 for limitation of motion of the right ankle, as well as whether service-connection for right ankle sural neuropathy, secondary to the service-connected right ankle disability, is warranted.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's service-connected left ankle disability was manifested by no worse than marked limited motion of the ankle, and was not manifested by ankylosis of the ankle.

2.  Since February 1, 2011, the Veteran's service-connected right ankle disability was manifested by no worse than marked limited motion of the ankle, and was not manifested by ankylosis of the ankle.

3.  Prior to February 1, 2017, the Veteran's service-connected right ankle disability was manifested by no worse than marked limited motion of the ankle, and was not manifested by ankylosis of the ankle.

4.  The Veteran's right ankle sural neuropathy was caused by his service-connected right ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, and no higher, for the service-connected left ankle disability during the period on appeal have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.41, 4.45, 4.71, 4.71a, Diagnostic Code 5271 (2016).

2.  The criteria for a rating of 20 percent, and no higher, for the service-connected right ankle disability, prior to February 1, 2017, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.41, 4.45, 4.71, 4.71a, Diagnostic Code 5271 (2016).

3.  The criteria for an increased rating in excess of 20 percent for the service-connected right ankle disability, as of February 1, 2017, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.41, 4.45, 4.71, 4.71a, Diagnostic Code 5271 (2016).

4.  The criteria for the establishment of service-connection for right ankle sural neuropathy, as secondary to the Veteran's right ankle disability, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in January 2009 satisfied the duty to notify provisions with respect to the Veteran's claim for an increased rating for the service-connected left and right ankle disabilities, as it notified him of the factors pertinent to the establishment of an increased rating and effective date.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA treatment records have been obtained and associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in February 2017, May 2014, and March 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners interviewed the Veteran, examined the Veteran, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case.  The Board finds the examination reports of record to be adequate for decision making purposes.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537   (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2009).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Instead, as explained in Mitchell, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. § 4.45.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating, and the rating of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

38 C.F.R. § 4.71a, DC 5271 provides ratings based on limitation of motion of the ankle.  Under DC 5271, a 20 percent rating is assigned for marked limitation of motion of the ankle; 20 percent is the highest available schedular rating for limitation of motion of the ankle under DC 5271.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  Terms such as "mild," "moderate," and "marked" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence so that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

38 C.F.R. § 4.71a, DC 5270 provides ratings based on ankylosis of the ankle.  Under DC 5270, a 20 percent rating is assigned when the ankle is ankylosed at less than 30 degrees in plantar flexion; a 30 percent rating is assigned when the ankle is ankylosed at between 30 and 40 degrees in plantar flexion, or at between 0 and 10 degrees in dorsiflexion; and a maximum 40 percent rating is assigned when the ankle is ankylosed at more than 40 degrees in plantar flexion, at more than 10 degrees in dorsiflexion, or with abduction, adduction, inversion, or eversion deformity.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability there must be evidence of: (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection is also warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish secondary service connection for a disability there must be evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).


Increased Rating Evaluations for Left and Right Ankle

The Veteran seeks an increased rating for his service-connected ankle disabilities.  The Veteran's left ankle disability is currently rated at 10 percent disabling.  The Veteran had surgery on his right ankle in May 2011 and received a 100 percent disability rating for the convalescent period, May 6, 2011 to September 1, 2011.  Prior to that surgery, the Veteran's right ankle was rated at 10 percent disabling; since the end of the convalescent period, the Veteran's right ankle has been rated at 20 percent disabling.

The Veteran asserts on each VA examination that the pain in his ankles has gotten progressively worse since 1991, when he was initially service-connected for right and left ankle disability.  He related to VA examiners that walking and standing aggravates the pain, as do uneven surfaces and steps.  He stated that his ankles roll and "give way" easily, causing additional injuries to the ankles.  He stated that he has pain all the time, and that the slightest turn of his ankles causes them to swell up.  He asserted he can no longer play sports or run because of his ankles.  He stated that he has tried physical therapy, medication, and braces for the pain, but has not found relief.  He stated that his right ankle is worse than his left ankle.

By March 2011, the Veteran's treatment notes related that regarding his right ankle, "the Veteran has exhausted conservative treatment and would like lateral ankle stabilization."  Surgery was performed on May 6, 2011.  Since that surgery, the Veteran reported numbness (May 2014), described as "constant, like his foot is dead when he is walking" in his right ankle and swelling with soreness in both ankles (February 2017).

Left Ankle

In the March 2009 VA examination, the Veteran's left ankle dorsiflexion was measured at 10 degrees, and his plantar flexion was measured at 45 degrees.  The Veteran lacked 10 degrees of full motion on dorsiflexion.  No ankylosis was noted.  Functional limitations on walking was describes as "unable to walk more than 200 feet."

In the May 2014 VA examination, the Veteran's left ankle dorsiflexion was measured at 0 degrees, and his plantar flexion was measured at 35 degrees, with evidence of painful motion at 30 degrees.  The Veteran lacked all dorsiflexion range of motion and lacked 15 degrees of full motion on his plantar flexion.  No ankylosis was noted.  Functional loss was described as less movement than normal for both the right and the left ankle.  Functional impact regarding the Veteran's ankle condition on his ability to work was described as needing to take frequent breaks at work, and experiencing pain when he has to walk long distances.  

In the February 2017 VA examination, the Veteran's left ankle dorsiflexion was measured at 10 to 25 degrees, and his plantar flexion was measured at 25 to 10 degrees.  Pain was noted on rest and with non-movement.  Tenderness to the lateral and medial ankle was noted, as was swelling.  No ankylosis was noted.  Functional impact was described as "unable to run, pain and swelling with walking."

Based on the above, the Board finds that the Veteran's left ankle disability more nearly approximated a marked disability for the period on appeal, and a 20 percent rating disability is warranted, but no higher.  This is the highest disability rating under Diagnostic Code 5271 for limited motion of ankle.  As no ankylosis was noted on any examination, the Board need not analyze the disability under Diagnostic Code 5270, ankylosis of the ankle.  Additionally, as there is no evidence of record for ankylosis of the subastragalar or tarsal joint, or malunion of the os calcis or astragalus, or astragalectomy, no further analysis is required for those diagnostic codes (DC 5272-5274).

Right Ankle

In the March 2009 VA examination, the Veteran's right ankle dorsiflexion was measured at 10 degrees, and his plantar flexion was measured at 45 degrees.  The Veteran lacked 10 degrees of full motion on dorsiflexion.  No ankylosis was noted.  Functional limitations on walking was describes as "unable to walk more than 200 feet."

In May 2011, the Veteran's right ankle disability required surgical intervention as all other treatment options had failed to bring the Veteran relief for his right ankle disability.

In the May 2014 VA examination, the Veteran's right ankle dorsiflexion was measured at 0 degrees, and his plantar flexion was measured at 30 degrees, with evidence of painful motion at 25 degrees.  The Veteran lacked all dorsiflexion range of motion and lacked 20 degrees of full motion on his plantar flexion.  No ankylosis was noted.  Functional loss was described as less movement than normal for both the right and the left ankle.  Functional impact regarding the Veteran's ankle condition on his ability to work was described as needing to take frequent breaks at work, and experiencing pain when he has to walk long distances.

In the February 2017 VA examination, the Veteran's right ankle dorsiflexion was measured at 2 to 30 degrees, and his plantar flexion was measured at 30 to 2 degrees.  Pain was noted on rest and with non-movement.  Localized tenderness or pain to the lateral and medial ankle was noted.  No ankylosis was noted.  Functional impact was described as "unable to run, pain and swelling with walking." 

Based on the foregoing, the Board finds that the Veteran's right ankle disability more nearly approximated a marked disability for the period prior to February 1, 2017 and a 20 percent rating disability is warranted, but no higher.  Since February 1, 2017, the Veteran's right ankle disability more nearly approximated a marked disability, and the rating of 20 percent is continued.  This is the highest disability rating under Diagnostic Code 5271 for limited motion of ankle.  As no ankylosis was noted on any examination, the Board need not analyze the disability under Diagnostic Code 5270, ankylosis of the ankle.  Additionally, as there is no evidence of record for ankylosis of the subastragalar or tarsal joint, or malunion of the os calcis or astragalus, or astragalectomy, no further analysis is required for those diagnostic codes (DC 5272-5274).

Service-connection for Right Ankle Sural Neuropathy, Secondary to Right Ankle Disability

In a June 2013 VA Podiatry consultation treatment note, the examiner noted there were electrodiagnostic energy-dispersive X-ray (EDX) abnormalities most consistent with right sural neuropathy at the lateral malleolus. 

As a result of the podiatry consultation, the Veteran was examined in July 2013 and October 2013 and each examiner concluded that the Veteran had EDX abnormalities most consistent with right sural neuropathy at the lateral malleolus. 

In the February 2017 VA Neurological examination, the diagnosis of right sural neuropathy at the lateral malleolus with resultant dorsolateral cutaneous right foot numbness was noted in regard to the Veteran's right ankle.  

In a February 2017 medical opinion, a nexus opinion was given which opined that the Veteran's right ankle sural neuropathy was confirmed on EMG (EMG study performed on March 7, 2013) and that it was a progression of the Veteran's service-connected right ankle condition secondary to the surgical intervention.

Based on the foregoing, the Board finds that service connection for right ankle sural neuropathy, secondary to right ankle disability, is warranted.

Other Considerations

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. 
In the present case, there is no indication in the record that reasonably raises a claim of entitlement to a TDIU.  The Veteran has made no contentions whatsoever that he is unemployable, and although the record shows that the Veteran must take frequent breaks form walking while working, the record also shows that this accommodation has been afforded the Veteran.  The Veteran remains employed full-time.  Thus, the Board finds that a claim for entitlement to a TDIU is not raised by the record and is not before the Board at this time. 

The Board has also considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321 (b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).  In Doucette v. Shulkin, the United States Court of Appeals for Veterans Claims (Court) noted that extraschedular analysis is not required in all cases.  Either the Veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances.  Requiring an extraschedular analysis in all cases runs contrary to the purpose of extraschedular ratings, which is to recognize exceptional or unusual circumstance.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017).  In Yancy v. McDonald, the Court noted that when 38 C.F.R. § 3.321 (b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Similarly, the Court stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy v. McDonald, 27 Vet. App. at 495; see Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

In this case, the Veteran has not raised this issue through his statements, and the evidence of record does not raise this issue through documentation of symptoms not contemplated by the rating criteria.  Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, that his ankle disabilities are more severe than is reflected by the assigned rating.  As such, the issue of referral to the Director, Compensation Service, for consideration of an extraschedular rating is not currently before the Board for consideration.


ORDER

Entitlement to an increased rating of 20 percent, and no higher, for the period on appeal for left ankle disability, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an increased rating of 20 percent, and no higher, for right ankle disability prior to February 1, 2017, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an increased rating in excess of 20 percent for right ankle disability from February 1, 2017, is denied.

Entitlement to service-connection for right ankle sural neuropathy, secondary to right ankle disability is granted.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


